Citation Nr: 1747956	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation greater than 40 percent for radiculopathy of the right lower extremity associated with degenerative disc disease and strain of the lumbar spine.

2. Entitlement to an initial evaluation greater than 10 percent prior to September 10, 2012 and 20 percent thereafter for degenerative disc disease and strain of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1976, December 14, 1990 to December 16, 1990, November 2004 to January 2005, February 2005 to May 2005, August 2005 to January 2006, January 2006 to June 2007, October 2007 to November 2008, and November 2008 to March 2010, with additional service in the Army Reserves, Air Force Reserves, and Air National Guard, to include periods of active and inactive duty for training. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of history, in a January 2011 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and strain of the lumbar spine and assigned a 10 percent evaluation, effective April 1, 2010. In addition, service connection was granted for radiculopathy of the right lower extremity secondary to degenerative disc disease and strain of the lumbar spine, effective April 1, 2010. In a September 2012 rating decision, the RO increased the evaluation of the lumbar spine disability to 20 percent effective September 10, 2012. Most recently, in an October 2016 rating decision, the RO increased the evaluation regarding radiculopathy of the right lower extremity to 40 percent effective April 1, 2010. These decisions constitute partial grants of the benefits sought on appeal. Thus the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).
 
In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.   

In March 2015, the Board remanded these claims for additional development. It has since been returned to for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatments and other documents that are otherwise duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, remand is required for compliance with the Board's prior remand instructions from its March 2015 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.  Furthermore, when a medical examiner states no conclusion can be reached without resorting to speculation, it must be clear that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The physician must clearly identify precisely what facts cannot be determined.  Jones, 23 Vet. App. at 390.  Furthermore, the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner.  Jones, 23 Vet. App. at 390.  

First, the Board finds that the January 2016 VA examiner did not comply with the remand directives. The Board directed that the examiner discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  The examiner stated that such could not be provided because the Veteran was not currently experiencing any flare-ups and any effect of flare-ups or repetitive motion would vary from incident to incident.  The Board finds that this is an inadequate opinion under Jones, and remand is required for a new examination.

The Board also notes that the January 2016 VA examination noted that the Veteran did not have intervertebral disc syndrome (IVDS). This is inconsistent given his prior history of IVDS per his September 2012 VA examination.  Therefore, an opinion should be obtained to address this inconsistency.  

Second, in its March 2015 remand, the Board noted that the Veteran's attorney had expressly raised the argument that the Veteran's service-connected lumbar spine disorder and right lower extremity radiculopathy should be evaluated on an extra-schedular basis and also noted the Veteran's argument that he has suffered economic hardship due to these disabilities. The Board instructed the AOJ to address the issue of extra-schedular evaluations and whether there were any factors that would warrant referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service in accordance with the provisions of 38 C.F.R.
§ 3.321.  The Board notes that the Veteran was provided a Supplemental Statement of the Case (SSOC) in November 2016, but extra-schedular evaluations were not addressed. Therefore, remand is required to obtain compliance. 

Lastly, with regard to examinations pertaining to joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158 (2016). The Board notes that the January 2016 VA examination was not Correia compliant. Therefore, upon remand, the Veteran must be provided an adequate examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records (not previously obtained). Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected degenerative disc disease and strain of the lumbar spine. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  In addition, the examiner must address the following:

a) Test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

c) Provide an opinion whether the Veteran has intervertebral disc syndrome and in doing so, reconcile if necessary, the September 2012 VA examination noting IVDS. 

d) Elicit from the Veteran a full history of whether he has been ordered to bed rest by any of his physicians at any time during the appeal period.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Submit the issue of entitlement to increased evaluations for radiculopathy of the right lower extremity and for degenerative disc disease and strain of the lumbar spine, on an extraschedular basis only, to the Director of Compensation Service.  In rendering the above opinion, the Director of Compensation Service must consider and address any evidence the Veteran has submitted in support that his disabilities have caused marked interference with his employment such pay stubs, flight time, and pay reports.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated regarding the issues of entitlement to higher schedular evaluations, to include whether the assignment of extra-schedular ratings for the service-connected disabilities under the provisions of 38 C.F.R. § 3.321 are warranted. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

